         Case 2:20-cv-00982-TSZ Document 32 Filed 09/24/20 Page 1 of 3



1

2                                                                       The Honorable Thomas S. Zilly

3

4

5

6

7
                               UNITED STATES DISTRICT COURT
8                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
9

10
      LEONARD C. LINDSAY and CARL                         CASE NO: 2:20-cv-00982-TSZ
11
      E.W. ZEHNER,
12                            Plaintiffs,                 STIPULATION AND ORDER TO EXTEND
              vs.                                         TIME TO EXCHANGE INITIAL
13                                                        DISCLOSURES
      CARNIVAL CORPORATION,
14    CARNIVAL PLC, HOLLAND AMERICA
      LINE, INC., HOLLAND AMERICA LINE-
15    U.S.A., INC.,
                              Defendants.
16

17
               Counsel for Plaintiffs Leonard Lindsay and Carl Zehner (“PLAINTIFFS”),
18 counsel for Defendants CARNIVAL CORPORATION and CARNIVAL PLC (collectively

19 “CARNIVAL), and counsel for defendants HOLLAND AMERICA LINE INC. and

20 HOLLAND AMERICA LINE-USA INC. (collectively “HAL”) met and conferred pursuant

21 to FRCP 26(f) on September 18, 2020. At the parties’ FRCP 26(f) conference on September
     18, 2020, the parties agreed that they required additional time to complete Initial Disclosures
22
     due to the inherent complexities presented by the scale and international aspects of this case.
23




                                                                       FLYNN, DELICH & WISE LLP
      Stip and Order to Extend Time to Exch Initial Discls.                  ATTORNEYS AT LAW
       (Case No: 2:20-cv-00982-TSZ) Page - 1                           One World Trade Center, Suite 1800
                                                                          Long Beach, CA 90831-1800
                                                                                (562) 435-2626
           Case 2:20-cv-00982-TSZ Document 32 Filed 09/24/20 Page 2 of 3



1    Pursuant to United States Magistrate Judge Theresa L. Fricke’s original order on July 6,

2    2020, the deadline for Initial Disclosures pursuant to FRCP 26(a)(1) is Friday, September

3    25, 2020. See Dkt. No. 13 (Order Regarding Initial Disclosures, Joint Status Report, and

     Early Settlement). The parties wish to extend this deadline by two weeks to allow additional
4
     time to complete the disclosures. This extension will not affect any other deadlines in this
5
     case.
6
               THEREFORE it is stipulated and agreed by PLAINTIFFS, CARNIVAL, AND
7
     HAL that all parties may have until October 9, 2020 to exchange their Initial Disclosures
8    under FRCP 26(a)(1).
9
     Date: September 23, 2020                 TOUSLEY BRAIN STEPHENS PLLC
10
                                               By: s/ Kim D. Stephens
11                                                Kim D. Stephens, WSBA #11984

12                                             By: s/ Jason T. Dennett
                                                  Jason T. Dennett, WSBA #30686
13
                                               By: s/Rebecca L. Solomon
14                                                Rebecca L. Solomon, WSBA #51520

15                                                 Attorneys for Plaintiffs
                                                   Tousley Brain Stephens PLLC
16                                                 1700 Seventh Avenue, Suite 2200
                                                   Seattle, Washington 98101
17                                                 Telephone: 206.682.5600/Fax: 206.682.2992
                                                   Email: kstephens@tousley.com
18                                                         jdennett@tousley.com
                                                           rsolomon@tousley.com
19
     ///
20
     ///
21

22

23




                                                                       FLYNN, DELICH & WISE LLP
      Stip and Order to Extend Time to Exch Initial Discls.                  ATTORNEYS AT LAW
       (Case No: 2:20-cv-00982-TSZ) Page - 2                           One World Trade Center, Suite 1800
                                                                          Long Beach, CA 90831-1800
                                                                                (562) 435-2626
         Case 2:20-cv-00982-TSZ Document 32 Filed 09/24/20 Page 3 of 3



1    Date: September 23, 2020                    FLYNN, DELICH & WISE LLP

2
                                               By: s/Nicholas S. Politis
3                                                 Nicholas S. Politis, WSBA #50375
                                                  Attorneys for Defendants
4                                                 Flynn, Delich & Wise LLP
                                                  One World Trade Center, Suite 1800
5                                                 Long Beach, CA 90831-1800
                                                  Telephone: (562) 435-2626
6
                                                  Email: nicholasp@fdw-law.com
7
                                                    ORDER
8

9              IT IS SO ORDERED.

10             Dated this 24th day of September 2020.

11

12
                                                              A
                                                              Thomas S. Zilly
                                                              United States District Judge
13

14

15
     Presented by:
16

17 FLYNN, DELICH & WISE LLP

18
      s/Nicholas S. Politis
19   Nicholas S. Politis, WSBA #50375
     Attorneys for Defendants
20   Flynn, Delich & Wise LLP
     One World Trade Center, Suite 1800
21   Long Beach, CA 90831-1800
     Telephone: (562) 435-2626
22   Email: nicholasp@fdw-law.com

23




                                                                      FLYNN, DELICH & WISE LLP
      Stip and Order to Extend Time to Exch Initial Discls.                  ATTORNEYS AT LAW
       (Case No: 2:20-cv-00982-TSZ) Page - 3                           One World Trade Center, Suite 1800
                                                                          Long Beach, CA 90831-1800
                                                                                (562) 435-2626
